Citation Nr: 1747997	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-11 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987 and from March 1989 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  According to the Veterans Appeals Control and Locator System (VACOLS), jurisdiction of the file is with the Regional Office (RO) in St. Petersburg, Florida. 

In April 2007, the Veteran submitted a timely Notice of Disagreement (NOD), expressly disagreeing with the January 2007 denial of service connection.  The RO subsequently responded with an April 2008 rating decision, which confirmed and continued the previous denial; the RO then issued another rating decision in May 2009, which noted that new and material evidence had not been submitted to reopen the claim.  The RO ultimately issued a Statement of the Case (SOC) in May 2011.  In response, the Veteran submitted a timely VA Form 9 in May 2011.  Based on the foregoing procedural history, the Board finds that the original claim of entitlement to service connection for bilateral hearing loss was still pending when it was readjudicated on the basis of new and material evidence in 2008 and 2009.  Thus, the Board has recharacterized this claim as stated on the title page of this decision.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the St. Petersburg RO in August 2017.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks service connection for bilateral hearing loss.  He asserts that he sustained acoustic trauma as a result of duties associated with his Military Occupational Specialty (MOS).  

Service records reflect that the Veteran's MOS was that of an aircraft communications/navigations/weapons system technician and an avionics officer; the Veteran has competently reported that his duties included working on the flight deck, performing maintenance on aircraft; and launching and recovering aircraft.  The RO conceded that the Veteran was exposed to noise in-service based on his MOS. See October 2014 Rating Decision (granting service connection for tinnitus).  The Board concurs with this finding. 

The Veteran's service treatment records (STRs) show some degree of hearing loss in the left ear by 25 decibels at the 4000 Hertz range on September 1995, May 2002, and February 2005 Hearing Conservation Data Reports. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). 

A private audiogram containing uninterpreted graphical representations of  audiometric testing conducted in February 2004 (i.e., while the Veteran was still on active duty) suggested 40 decibels of hearing loss at the 4000 Hertz range in the left ear; the right ear suggested 30 decibels and 35 decibels of hearing loss at 3000 Hertz and 4000 Hertz, respectively.  The speech discrimination scores were achieved by administration of the W-22 word list.  A contemporaneous February 2004 private opinion indicated that the Veteran's sensorineural hearing loss was due to noise induced trauma while in active military service.  

Following service, the Veteran underwent a VA examination in March 2014.  At that time, the Veteran did not have a bilateral hearing loss disability for VA purposes, as the auditory thresholds were not 40 decibels or greater at any of the relevant frequencies, the auditory thresholds at the minimum three of the relevant frequencies were not 26 decibels or greater, or the Maryland CNC speech recognition scores noted were not less than 94 percent. See 38 C.F.R. § 3.385.  

The Veteran submitted an August 2017 private audiogram which contained an uninterpreted graphical representation of the audiometric testing.  The audiogram did not indicate that the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores.  The regulation is clear; the Maryland CNC test must be utilized for evaluation purposes.  Moreover, an invalid portion of the examination renders the entire examination invalid.  In light of this, and further considering the Veteran's testimony regarding his current hearing loss, the Board finds a remand is warranted to afford the Veteran a new VA audiological examination that complies with 38 C.F.R. § 3.385 to determine whether he currently has hearing loss for VA purposes which is due to service.   

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss disability present during the pendency of the claim as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's active service, to include in-service noise exposure.

In so opining, the examiner is asked to do the following: 

(1) interpret the August 2017 private audiogram's graphical representation of the audiometric testing (i.e., indicate the pure tone thresholds, in decibels, at each frequency at 500, 1000, 2000, 3000, and 4000 HERTZ) and include these findings in the examination report;

(2) assume as true that the Veteran was in fact exposed to military noise during service; 

(3) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; 

(4) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss; and 

(5) address the September 1995, May 2002, and February 2005 Hearing Conservation Data Reports; the February 2004 private audiogram findings and opinion; and the medical article submitted by the Veteran in support of his claim (Kujawa Sharon G., and M. Charles Liberman, "Adding Insult to Injury: Cochlear Nerve Degeneration After "Temporary" Noise-Induced Hearing Loss," The Journal of Neuroscience, 29. 45 (2009) 14077-14085).  

The rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

2. Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, it should provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




